Citation Nr: 1340239	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  04-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1976 to February 1984.  The Veteran has a second period of service from 1984 to 1988 from which he was given an under other than honorable conditions discharge.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA) and Board remands.

In August 2013, the Board requested a Veterans Health Administration (VHA) opinion; an opinion was received thereafter.  In October 2013, the Veteran was provided a copy of the opinion and given 60 days to submit any additional evidence or argument.  That same month, the Veteran responded that he had no further argument or evidence to submit and requested that the Board immediately proceed with adjudication of the appeal. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates that a bilateral hip disorder is related to active service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that a lumbar spine disorder is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, a lumbar spine disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Service connection for a bilateral hip disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for a low back disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


